WISS, Judge
(concurring in the result):
12. I agree with the majority that the real issue in this case is whether specification *3791 of Charge I is duplicitous as alleging more than one offense. See RCM 307(c)(4), Manual for Courts-Martial, United States, 1984 (“Charges and specifications alleging all known offenses by an accused may be preferred at the same time. Each specification shall state only one offense.”) Unlike the majority, however, I believe that it is not.
The specification in issue charges that appellant did,
between on or about 6 January 1992 and 12 January 1992, with intent to defraud and for the procurement of lawful currency or things of value, wrongfully and unlawfully utter to the Noncommissioned Officer’s Open Mess ... certain checks ... numbered and dated as follows, to wit: 0223, 6 January 1992, $100.00; 0225, 7 January 1992, $100.00; 0226, 7 January 1992, $100.00; 0228, 8 January 1992, $100.00; 0230, 8 January 1992, $100.00; 0234, 10 January 1992, $100.00; 0238, 10 January 1992, $100.00; 0240, 11 January 1992, $100.00; 0243, 11 January 1992, $100.00; 0245, 12 January 1992, $100.00; a total amount of $1,000.00, then knowing that he ... did not or would not have sufficient funds ... for the payment of said checks in full upon the presentment of each check.
13. It is clear from the face of this specification that all ten checks were written to the same payee, at the same place, and at substantially the same time. In an analogous context of larceny, this Court four decades ago in United States v. Hall, 6 USCMA 562, 20 CMR 278 (1955), recognized the principle of aggregating the dollar amount of multiple larcenies that are “committed at substantially the same time and place.” The Court explained:
Therefore, all that an accused person— concededly guilty for the purposes of the present disquisition—is entitled to ask, and all that the several mentioned pleading reagents do, or should, seek to accord him, is the right to be punished on the basis of reasonably discreet offenses. To put the matter otherwise—and this time from the point of view of the Government’s pleader—it need only be demanded that the prosecutor, in his allegations of larceny, recognize fair and distinct interruptions in the current of the accused’s criminality, and acknowledge them alone, resolving doubts, of course, in favor of the latter’s penal interest. And we will undertake to see to it that these divisions, the offense “breaks,” utilized by him, are defensible, and that doubts are thus appropriately resolved—as, indeed we have already indicated in many of the eases cited in later paragraphs of this opinion. But if the separate allegations of the Government— or its actions in refusing to separate—are in fact fair, tenable and reasonably uniform, we shall not at all require a micrometer caliper for use in the disposition of cases of this ilk.
6 USCMA at 564-65, 20 CMR at 280-81. Moreover, in the sentence immediately following this passage, the Court recognized that these concerns are not limited to larceny pleadings; instead, it “is to be recognized as well in a wide variety of other legal situations.” Id. at 565, 20 CMR at 281. I believe that this is one of them.
14. Here, appellant’s check-writing that is reflected in specification 1 of Charge I occurred at substantially the same time and place and victimized the same payee. Clearly, the prosecution elected to treat this spree as one crime: It alleged the uttering of all 10 checks in one specification, it alleged the cheek-writing to have a “total amount of $1,000.00,” and it alleged that appellant wrote these cheeks knowing that he “would not have sufficient funds” on deposit “for the payment of said checks in full upon the presentment of each check.” While it might be contended that checks written over a 7-day period were not written at the same time, the facts of the ease reasonably support the implicit view of the prosecution that the short passage of time between some of the checks was not substantial enough to offset the apparent single impulse that motivated appellant’s actions. See United States v. Swigert, 8 USCMA 468, 471-72, 24 CMR 278, 281-82 (1957).
15. Accordingly, when I look to see if “the prosecutor, in his allegations ..., recog*380nizefd] fair and distinct interruptions in the current of the accused’s criminality,” I conclude that its actions in aggregating these checks and treating them as a single crime was “fair, tenable and reasonably uniform.” See United States v. Hall, supra at 564, 565, 20 CMR at 280, 281. That being the ease, there is no duplicity in the specification, and appellant was liable to confinement for a maximum period of 5 years and a dishonorable discharge under this specification. Para. 49e(l)(b), Part IV, Manual, supra.
On this rationale, I join in affirming the decision below, sustaining the providence of appellant’s pleas.